DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objection and rejections from the Office Action of 8/24/2020 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Specification
	The amendments to the Specification and Drawings of 1/25/2021 are hereby accepted and entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  The “data collector” and “self-organizing system” in claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 21-25, 27-29, 33-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”] and Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”].
Regarding Claims 21 and 33, Chiu discloses a system and computer-implemented method for self-organizing collection and storage of data in an energy source extraction environment [Abstract – “Systems and methods compute dysfunctions via mapping of tri-axial accelerations of drill pipe into drill-string motions.”], the system comprising:
handling a plurality of sensor inputs from sensors in the energy source extraction environment; and a data collector for handling a plurality of sensor inputs from sensors in the energy source extraction environment, wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, and a health status of at least one target system of the energy source extraction environment [Paragraph [0010] – “the method may further identify dysfunctions for detecting equipment failure”See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].
Chiu fails to disclose a self-organizing system for self-organizing at least one of a storage operation of data, a data collection operation of the sensors that provide the plurality of sensor inputs, and a selection operation of the plurality of sensor inputs.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.

Regarding Claim 38, Chiu discloses a system for self-organizing collection and storage of data in an energy source extraction environment [Abstract – “Systems and methods compute dysfunctions via mapping of tri-axial accelerations of drill pipe into drill-string motions.”], the system comprising:
a data collector for handling a plurality of sensor inputs from sensors in the energy source extraction environment, wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, and a health status of at least one target system of the energy source extraction environment, wherein the data collector is communicatively coupled to a plurality of input channels and to a network infrastructure, and wherein the data collector is sensitive to a change to a parameter of the network infrastructure within an industrial drilling environment [See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].
Chiu fails to disclose a self-organizing system for self-organizing at least one of a storage operation of data, a data collection operation of the sensors that provide the plurality of sensor inputs, and a selection operation of the plurality of sensor inputs;
a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine; and
a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data collector based on the analyzed collected data, wherein the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination from which the data analysis circuit detects a change to a network infrastructure parameter.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.
Chiu and Karaguz fail to disclose that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter.
Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Regarding Claims 22, 34, and 39, Chiu, as combined with Karaoguz, would disclose that the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems [Paragraph [0039] – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”].

Regarding Claim 23 and 35, Chiu, as combined with Karaoguz, would disclose that each of the plurality of target systems further comprises at least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, and a fluid pumping system [Paragraph [0039] – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”].

Regarding Claim 24, 36, and 40, Karaoguz discloses an intermittently available network, and wherein the self-organizing system is configured to perform the self-organizing based on an impeded network connectivity of the intermittently available network [Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].

Claim 25, Chiu discloses that the energy source extraction environment is at least one of a coal mining environment, a metal mining environment, a mineral mining environment, and an oil drilling environment [Paragraph [0003] – “The present disclosure relates in general to the field of hydrocarbon drilling.”].

Regarding Claim 27, Chiu discloses that the data collector is communicatively coupled to a plurality of input channels and to a network infrastructure, wherein the data collector is sensitive to a change to a parameter of the network infrastructure within an industrial drilling environment [See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].

Regarding Claim 28, Chiu fails to disclose a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine.
However, Karaoguz discloses a method of choosing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.

Regarding Claim 29, Chiu fails to disclose a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data collector based on the analyzed collected data, wherein the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination from which the data analysis circuit detects a change to a network infrastructure parameter.
	However, Karaoguz discloses a method of choosing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.

	Claims 26, 37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Smithson et al. (US 20050200497 A1)[hereinafter “Smithson”].
Regarding Claim 26, 37, and 41, Chiu and Karaoguz fail to disclose that the self-organizing system generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment and specifying data for streaming via a network connection from the energy source extraction environment.
	However, Smithson teaches a self-organizing system that generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment [Paragraph [0027] – “Sensor 80 converts the absolute value or change in the physical quantity into an input signal which is supplied to a microprocessor 82 that performs arithmetic, logic and control operations with the assistance of internal memory. … Microprocessor 82 drives the processed input signal received from sensor 80 to transmitter 88 positioned in series with a coupling capacitor go. Transmitter 88 modulates the signal received from microprocessor 82 for transmission as a portion of a TDM frame to surface control unit 76 via communications medium 78.”Paragraph [0030] – “Once downhole instruments 72, 74, 75 have formatted the respective signals for transmission, each instrument waits for its respective time slot to modulate and send the transmission.”] and specifying data for streaming via a network connection from the energy source extraction environment [Paragraph [0036]].
	It would have been obvious to use such an approach in order to be able to efficiently transmit the collected measurement data, especially in an unreliable data transmission environment.

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Nair et al. (US 20100027426 A1)[hereinafter “Nair”].
Regarding Claim 30, Chiu and Karaoguz fail to disclose that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter.
	However, Nair discloses analyzing the bandwidths of transmission form sensors and switching data reporting requirements from one sensor to another in the situation that a sensor has insufficient reporting bandwidth [Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Claim 32, Chiu and Karaoguz disclose a plurality of input channels connected to a subset of a plurality of sensors [Paragraph [0031] of Chiu – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”], but fails to disclose a selected collection routing is switched to change data collection from a first set of the plurality of sensors to a second set of the plurality of sensors.
	However, Nair discloses analyzing the bandwidths of transmission form sensors and switching data reporting requirements from one sensor to another in the situation that a sensor has insufficient reporting bandwidth [Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Wassermann et al. (US 20100101860 A1)[hereinafter “Wassermann”].
Claim 31, Chiu and Karaoguz fail to disclose a data analysis component structured to analyze collected data from a plurality of input channels and evaluate a selected collection routine of the data collector based on the analyzed collected data, wherein the data analysis component provides for band-pass tracking associated with distributed equipment functionality from which the data analysis component detects a change to a network infrastructure parameter.
However, Wassermann disclose the use of a band-pass filtered phase-lock loop in analyzing acceleration data from a drill string [Abstract – “Measurements made by a rotating sensor on a bottomhole assembly are used to determine the toolface angle of the BHA. The method includes using a phase locked loop (PLL) to determine a phase difference between the sensor output and a reference signal.”Paragraph [0001] – “This disclosure relates generally to bottom hole assemblies for drilling oilfield wellbores and more particularly to the use of accelerometers to determine wellbore and drilling tool direction during the drilling of the wellbores.”Paragraph [0032] – “Accordingly, the PLL input signal may be preprocessed with a band-pass filter to reduce noise and to make the signal zero mean. This is illustrated in FIG. 5.”].  It would have been obvious to use a band-pass filtered phase-lock loop in analyzing the acceleration data and evaluating for network changes because doing so would have allowed for monitoring toolface angle while ensuring data integrity.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    97
    784
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding objection was previously withdrawn.

Applicant argues:

    PNG
    media_image2.png
    391
    792
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865